Title: Isaac Smith Sr. to John Adams, 6 April 1776
From: Smith, Isaac Sr.
To: Adams, John


     
      Mr. Adams
      Salem Aprill the 6 1776
     
     I wrote you a post or two Ago, of being informd Mr. Gearey had wrote his brother to procure a Cargo or two of fish, to ship to Europe and had Applyed to me for some I have by me, but as I have sundry Vessells of my Own lying by should be glad to have them imployed, and iff the Congress wants to purchase I would let them have mine and would see to the loading of her and to follow there directions. Suppose I may have from 10 to 1200 Quintals of good fish and a friend of mine 6 or 700 more, probable Enough to make up two fishing schooner Cargo’s. I should be Oblidged to you to write me Answer by the retarn of this post iff you may not have done itt. Your Compliance will Oblidge Your frd. and hume. servt.,
     
      Isaac Smith
     
     
      Ps Commodore Manleys fleet has taken a brigantine bound to Halifax on board of which is Bill Jackson and all his Effects and itt’s said she has a large quantity of the Stolen goods—and there is on board likewise One Greenbrush, receiver general of the stolen goods and has distinguisht himself in that way by demanding People’s propaty from them. Itts said he came from York and itts said those Carpenters and runagarders from that way has behaved worse than any Others.—A sloop is on shore at the Cape, beleive nothing very Valuable on board but itt Appears they (the inhabitants) went away in a most dismal Cituation, not haveing even Water sufficient and crowded and some sick with the small pox.
     
     
     
      the 7 8th att Boston
     
     Boston Doctr. Cooper Preacht Yesterday for the first time att the Old brick a sermon proper to the Occasion which hope will be printed. Preacht from 2 Saml. 7 Chap. 10 V.—sung the first part 9 Psalm, and 126.
     The small pox being in Town and am Apt to think will spread as so many people and soilders are in Town, which will be a hindrance of the Inhabitants coming to tarry att present. We have two to have itt. Iff there should be liberty to Innoculate should Advise Mrs. Adams and the Children to come.
     
      I am Yrs.,
      IS
     
    